Citation Nr: 0730283	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-35 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension by reason of need for 
regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from August 1973 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The veteran argues that he is entitled to a special monthly 
pension by reason of need for regular aid and attendance.  
Specifically, the veteran asserts in his November 2003 
Medical Statement for Consideration of Aid & Attendance that 
he is unable to walk unaided and needs assistance in bathing 
and tending to other hygiene needs.  

Increased pension benefits are payable if the veteran is in 
need of regular aid and attendance.  38 U.S.C.A. § 1521(d) 
(West 2002).  A person is considered to be in need of regular 
aid and attendance if such person is a patient in a nursing 
home due to mental or physical incapacity, is helpless or 
blind, or is so nearly helpless or blind as to need or 
require the regular aid and attendance of another person 
(corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c)(1) 
and (2) (2007).  Increased compensation is also payable if 
the veteran otherwise establishes a factual need for aid and 
attendance.  38 C.F.R. § 3.351(c)(3).  The basic criteria for 
such a need include: an inability to dress or undress 
himself, to keep himself ordinarily clean and presentable; an 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; a frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; physical or mental incapacity that requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment; or the 
claimant is bedridden, e.g., the claimant is actually 
required to remain in bed.  38 C.F.R. § 3.352(a).  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
disability or disabilities independently ratable at 60 
percent or more or is permanently housebound by reason of a 
disability or disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. 
§ 3.351(d).  A veteran is "permanently housebound" when he is 
substantially confined to his house (ward or clinical areas, 
if institutionalized) or immediate premises due to permanent 
disability or disabilities.  38 U.S.C.A. § 1502(c); 38 C.F.R. 
§ 3.351(d)(2).

VA's duty to assist includes the responsibility to obtain any 
relevant records from the Social Security Administration.  
Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  Review of the record indicates 
that the veteran has been receiving of Social Security 
benefits since July 2002.  There are currently no records 
from the Social Security Administration associated with the 
claims folder.  To the extent the Social Security records may 
include medical evidence that the RO has been otherwise 
unable to obtain, these records are relevant to the instant 
appeal.  On remand, the RO should attempt to secure this 
evidence.      

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1. The RO should secure the veteran's 
records from the Social Security 
Administration concerning his claim for 
disability benefits in or about July 2002.  
The RO should request copies of any 
disability determinations and all 
associated medical records.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



